PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/272,682
Filing Date: 11 Feb 2019
Appellant(s): Red Hat Israel, Ltd.



__________________
[ Eric Jensen  ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [ 04/14/2022 ].
(1)    Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
(2) Response to Argument
To facilitate the review Examiner would like to provide his summary of the essence of the claimed invention: 
A method comprising: receiving, by a computing device comprising a processor device, a first request directed to a load balancer to load balance subsequent requests based on a first request selection instruction; selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers, each load balancer driver being configured to load balance requests among a plurality of computing devices that are configured to service the requests; and causing the subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver.
Appellant’s arguments (Brief, pages 5 – page 27) have been fully considered but are not persuasive, except if it is noted as “withdrawn”.
In the Brief, Appellants argue as follows:
35 USC § 112 Rejection:
Appellant’s argument: 
The terms load balancer, load balancer driver, and listener (which is synonymous with “listener task’’), are all illustrated in detail in the drawings, discussed at length in the specification in great detail, and provide sufficient disclosure of the corresponding structure.
Examiner’s Response:
Applicant's arguments to claims 10-13, and 15 have been fully considered and they are deemed persuasive. Therefore the 35 U.S.C. 112 rejection of claims 10-13, and 15 of the previous rejection is withdrawn.
35 USC § 103 Rejection:
Appellant’s argument 1: 
The prior arts do not teach receiving a first request directed to a load balancer to load balance subsequent requests based on a first request selection instruction

Examiner’s Response:
In response to the argument, Porter teaches receiving, by a computing device comprising a processor device (Porter [0027] a network device … its processor), a first request directed to a load balancer to load balance subsequent requests based on a first request selection instruction (Porter, Fig. 2. [0046] software may encompass one or more applications. [0034] Client 330 may render a web page based on the HTML files (pages) … Such pages may also execute scripts … Herein, reference to a web page encompasses one or more corresponding web page files (which a browser may use to render the web page). [0023] a load balancer may receive a request from, for example, a client. [0005] In particular embodiments, an electronic device receives a request; obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices. The current state of each of the plurality of electronic devices is one of a plurality of states in a state model. Each of the plurality of states in the state model indicates a discrete level of workload for the plurality of electronic devices. See table 1 for different capabilities to load balance… State 0 down …  State 1 underused … 2 normal … 3 burdened … 6 overloaded Load [0015] In particular embodiments, load balancing may be applied to device cluster 100. In particular embodiments, one or more load balancers 120 may provide load balancing for device cluster 100. Note: a client renders a web page is a first request selection instruction; a client requests a web page that encompassed more requested pages is subsequent requests based on a first request selection instruction; selects one network device 110 based on the state/cabability to load subsequent requests is load balance subsequent requests; an electronic device is a computing device; load balancer is load balancer). Also see [0012] workload often consists of requests from clients for content supplied directly by the application servers … content caching … A network caching device (a network device 110 of device cluster 100)… store copies of the content passing through it, and subsequent requests for the cached content may be satisfied by the network caching device if certain conditions are met). 
Appellant’s argument 2: 
The prior arts do not teach “selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers”. Porter does not teach load balancer drivers. The network devices in Porter are not load balancers. Acharya does not teach “requests among a plurality of computing devices that are configured to service the requests”. The examiner has failed to make a prima facie case of obviousness.
Examiner’s Response:
In response to the argument, Porter teaches selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers (Porter, [0005] In particular embodiments, an electronic device receives a request; obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices. The current state of each of the plurality of electronic devices is one of a plurality of states in a state model. Each of the plurality of states in the state model indicates a discrete level of workload for the plurality of electronic devices. [0017] each state value may be represented as a SNMP … HTTP … HTML … or text document. [0034] A client 330 may have a web browser (to request) … (HTTP) request … HTML … XHTML … XML … written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT … AJAX. [0025] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … consult the states of the network devices upon receiving a request [0012] requests from clients for content supplied directly by the application servers … A network caching device (e.g., cache appliance or cache server) …  the cached content may be satisfied by the network caching device if certain conditions are met … the intermediary network device (e.g network device 110) may condition or modify the communications between the client and the server. Note: consult the table of states of Network devices 110 (each state model indicates a discrete level of workload -see [0005]) upon receipt a request is equivalent with a load balancer table that correlates request selection instructions. Table 1 listing states of down, normal, overload is different capabilities; network devices 110 (represent cool spots where this diverted load to maintain better overall balance – see [0020] network devices may represent cool spots where this diverted load may be preferentially directed to maintain better overall balance) is load balancer drivers); each load balancer driver being configured to load balance requests among a plurality of computing devices that are configured to service the requests ([0015] In particular embodiments, load balancing may be applied to device cluster 100 [0020] "underused" (state) network devices may represent cool spots where this diverted load may be preferentially directed to maintain better overall balance. . [0012] load balancing is often applied to application servers … requests from clients for content supplied directly by the application servers … network devices, such as intermediary network devices or proxy devices … between a client and a backend server, acting as a conduit between the client and the server. Note: network devices 110 (a proxy between a client and a backend server to load balance or diverted load to maintain better overall balance (see [0012][0015], [0020] above) is load balancer drivers (See spec [0019] LB driver 26 … provides selection information to the LB service 14 that identifies LB capabilities of the respective LB driver 26. [0016] load balancer driver can be selected to load balance requests).  
Acharya also teaches selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers, each load balancer driver being configured to load balance requests among a plurality of computing devices that are configured to service the requests ([0312] Serve the Web clients and Mobile embedded clients by streaming Live video, Recorded Video. [0300] streams the video … user requested channels. [0242] The cameras, other video sources or sources generating streaming data (henceforth called Channels) can be auto detected or manually added to the VRS … one or more Recording servers (VRS).  [0091] each recording server auto registers in the system and a database entry is created. [0232] Recording Server … Auto register … protocols or SDKs as applicable for a particular data source … the surveillance client connects it using defined protocol. [0245] VRS … get the data streams for purposes like live view …  using a networked mutual client-server communication protocol. See fig. 9, 902-904 “Choose a server with a maximum remaining capacity from the list”. Note: Recording servers is load balancer drivers; chosen server is  a first particular load balancer driver; the list of registered servers (each server associated with a particular protocol/SDK) in database is a load balancer table; client-server communication protocol applicable is a load balancer table that correlates request selection instructions; Cameras/ video sources or sources generating streaming data is a plurality of computing devices that are configured to service the requests. [0341] a fail-safe architecture … server capability for load balancing [0346-0347] servers within a GROUP … a list … servers (see table listing servers with each server’s remaining capacity in below) … Whenever a new server is introduced in a GROUP and starts announcing its capacity, other servers enter into a contention avoidance session to decide who will be the GROUP MASTER. Once the GROUP MASTER is elected, it consults the table above, and balance the load amongst the servers by RELEASE and ALLOCATE operations. [0341] a fail-safe architecture … estimating server capability for load balancing. [0025] assess respective server capacity and operate as a group to enable fail-safe support when any of the servers in the group fail to operate the remaining operative servers in the group are adapted to distribute and take over the sensory input load of the non-operative server. )
In response to the appellant’s argument that Acharya does not teach “requests among a plurality of computing devices that are configured to service the requests”. Acharya teaches user requests videos to cameras or other video sources or sources generating streaming data (see [0300] streams the video … user requested channels. [0312] Serve the Web clients and Mobile embedded clients by streaming Live video, Recorded Video. [0242] The cameras, other video sources or sources generating streaming data (henceforth called Channels) can be auto detected or manually added to the VRS … one or more Recording servers (VRS). [0319] Providing Live view or recorded view of the data stream. [0330] streaming the video channels to the Clients on demand. Note: The cameras or other video sources or sources generating streaming data would obviously teach computing devices that are configured to service the requests. Therefore, Acharya teaches requests among a plurality of computing devices that are configured to service the requests. 
In response to the appellant’s argument that the examiner has failed to make a prima facie case of obviousness. Porter teaches load balancing may be applied to network devices 110 (see [0015] above). The network devices 110 are intermediary network devices between clients and backend servers to supply contents to clients (see [0012] above). The network devices 110 represent cool spots where this diverted load to maintain better overall balance (see [0020] above). It would have been obvious Porter teaches network devices 110 are load balancer drivers. Porter does not disclose in drawings that network devices between clients and backend servers. Acharya Fig. 1 teaches group of servers (as a proxy) failsafe/load balance to recorded video in central storage cluster 104 (NAS/SAN) or to video streaming channels (105). A group of recording servers (equivalent with a cluster of devices 110 in Porter) and a group master server selects a server with maximum remaining capacity in the group to load balance or fail-safe to camera channels for a live stream or to recorded video sources for recorded video (e.g NAS/SAN stores/record videos from cameras – see [0312] Serve the Web clients and Mobile embedded clients by streaming Live video, Recorded Video [0245] VRS (one or more server) … get the data streams for purposes like live view. [0341] a fail-safe architecture for recording video … estimating server capability for load balancing, automatic uniform distribution of video recording load across all the active servers … use of multiple distributed NAS/SAN storage devices. The combination of Porter and Acharya teaches more clearly selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers. 
Appellant’s argument 3: 
The prior arts do not teach the selection of a particular load balancer driver from a plurality of load balancer drivers, and then the subsequent load balancing of requests that are encompassed by the first request selection instruction to be load balanced by the particular load balancer driver.
Examiner’s Response:
In response to the argument, Porter teaches causing subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver (Porter, [0046] software may encompass one or more applications. [0034] Client 330 may render a web page based on the HTML files (pages) … Such pages may also execute scripts … Herein, reference to a web page encompasses one or more corresponding web page files (which a browser may use to render the web page) [0005] an electronic device receives a request (comprise requested pages – see [0034] above); obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices. Note: selects one of the plurality of electronic devices to service the request (render a web) that encompass requested files/pages is obviously teaches causing subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver)
Acharya also teaches causing subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver (Acharya, [0232] Recording Server … Auto register … protocols or SDKs as applicable for a particular data source … the surveillance client connects it using defined protocol. [0300] streams the video … user requested channels [0312] Serve the Web clients and Mobile embedded clients by streaming Live video, Recorded Video. [0245] get the data streams for purposes like live view …  using a networked mutual client-server communication protocol [0013] streaming data real time … live view … by a fail-safe mechanism [0028] bandwidth optimized fail-safe recording and/or join-split mechanism for multi channel sensory data/video streaming [0011] sensory input/data such as video acquisition … mapped into distributed networked multiple servers … involving fail-safe integration. [0090] said multiple recording servers adapted to exchange information amongst one another and left over capacity of each server … automatically distribute the required operative load amongst the remaining operative servers for a fail safe recording and streaming of the sensory data [0323] The Sitemap server listens to requests. [0165] `Server group` with multiple servers … exchange their capacity information amongst themselves and automatically share the load according to their capacity. In case of breakdown of one or more servers, the team members automatically detect it and share the load of the failed server(s) … the load is always evenly distributed as per the capacity of the individual server hardware. Note: get the data streams and using a networked mutual client-server communication protocol is requests that are encompassed by the first request selection instruction)
Appellant’s argument 4: 
Claim 4, the prior arts do not teach the first request selection instruction comprises instructions to load balance requests sent to a particular port
Examiner’s Response:
Regarding to claim 4, in response to the argument Porter teaches The method of claim 1 wherein the first request selection instruction comprises instructions to load balance requests sent to a particular port (Porter, [0003] software program or hardware device … network services, a load balancer may be a software program that listens on the port where external clients connect to access the services.  The load balancer forwards the service requests from the external clients to specific ones of the "backend" servers. Fig. 3 [0030] One or more links 350 couple a server 320 or a client 330 to network 310 … includes one or more wireline, wireless, or optical links 350 … a LAN, a WLAN, a WAN, a MAN, a portion of the Internet)
Appellant’s argument 5: 
Claim 2, the prior arts do not teach initiating a first listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the first request selection instruction to the first particular load balancer driver
Examiner’s Response:
Regarding to claim 2, in response to the argument Ansel teaches initiating a first listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the first request selection instruction to the first particular load balancer driver (Fig. 4, 402-406, [0052] request received at a node 316 may be via Socket.IO. These include any stateful, asynchronous requests from clients … the Socket.IO requests may include incoming user changesets (e.g., edits to a particular Note handled by that node) [0060-62] a user requests …  the hardware LB 306 in the active data center receives a request, it in turn, routes the request to one of the software LB 308 … the software LB 308 first determines the type of request, static asset or Socket.IO … determine if the Notes server 312 on which the request is to be handled … If the request is for a static asset, then every node is allowed to serve it. … If it is a Socket.IO request, the node determines which Note the request is for and checks with the Helix participant to make sure it is responsible for serving requests for that Note … determine the address of the node (Notes instance) that the request should be sent. Note: routes the requests to LB 308 to determine type of requests is initiating a first listener task that is configured to examine requests; Socket.IO requests include a stateful that a particular Note (server) handled the requests is requests that are encompassed by the first request selection instruction; send the request to the service node instance (one instance of a server 312 of the plurality of servers 312 is send those requests to the first particular load balancer driver (see the combination in below). Also see [0058] each node can also run a second application to aid in load balancing and scalability of the Notes sever. For example, the application may include a Helix participant library.  The Helix participant library can, for example, aid in listening to state changes in nodes and dropping and acquiring regions (acquiring a region means that the node assumes responsibility for serving requests for a particular set of Notes, and dropping that region means losing that responsibility). Note: run a second application comprising Helix participant library that listen and dropping and acquiring regions also teach initiating a first listener task that is configured to examine requests).
Porter teaches a server may be a load balancer driver ([0031] some servers 320 may be caching devices, proxy devices, or intermediary network devices (devices 110). Ansel teaches send the request to the service node instance (one instance of a server 312). The combination of Porter and Ansel teaches send the request to the service node instance (one instance of a server 312 of the plurality of servers 312 is send those requests to the first particular load balancer driver.
Appellant’s argument 6: 
The prior arts do not teach claim 3.
Examiner’s Response:
Regarding to claim 3, in response to the argument Porter teaches receiving, by the computing device, a second request directed to the load balancer to load balance requests based on a second request selection instruction (Porter [0012] load balancing … user requests. Fig. 2. [0023] a load balancer may receive a request from, for example, a client. See Fig. 1 [0015-0016] one or more load balancers 120 may provide load balancing for device cluster 100. [0005] an electronic device receives a request; obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices [0012] requests from clients for content supplied directly by the application servers … an intermediary network device may be situated between a client and a backend server)
selecting a second particular load balancer driver from the plurality of load balancer drivers based on the load balancer table (Porter, [0005] an electronic device receives a request; obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices [0021]  a network device that escalates from "overtaxed" to "overloaded" may not change state until load drops to the point where the appropriate state is once again "normal". State transitions may not be continuous even as load monotonically increases or decreases);
initiating the second particular load balancer driver (Porter table [0026] Based on the current states of the network devices, the load balancer may select a specific network device to service the request); and
Porter-Acharya does not explicitly disclose initiating a second listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the second request selection instruction to the second particular load balancer driver concurrently while the requests encompassed by the first request selection instruction directed to the load balancer are load balanced by the first particular load balancer driver.
Ansel teaches initiating a second listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the second request selection instruction to the second particular load balancer driver concurrently while the requests encompassed by the first request selection instruction directed to the load balancer are load balanced by the first particular load balancer driver (Ansel, see fig. 3 for multiple node instances concurrent-access. [0050] To provide high-availability concurrent editing and access to each note, each physical Notes server hosts multiple instances of the Notes application. Accordingly, each instance can listen on a port unique to the physical host on which it is run. [0007] concurrent-access collaboration platform. [0024] large volume of user requests during concurrent. [0052] request received at a node 316 may be via Socket.IO. These include any stateful, asynchronous requests from clients … the Socket.IO requests may include incoming user changesets (e.g., edits to a particular Note handled by that node) [0060-62] a user requests …  the hardware LB 306 in the active data center receives a request, it in turn, routes the request to one of the software LB 308 … the software LB 308 first determines the type of request, static asset or Socket.IO … determine if the Notes server 312 on which the request is to be handled … If the request is for a static asset, then every node is allowed to serve it. … If it is a Socket.IO request, the node determines which Note the request is for and checks with the Helix participant to make sure it is responsible for serving requests for that Note … determine the address of the node (Notes instance) that the request should be sent. Note: routes the requests to one of the software LB 308 to determine type of requests is initiating a second listener task that is configured to examine requests; Socket.IO requests include a stateful that a particular Note (server) handled the requests is requests that are encompassed by the second request selection instruction; send the request to the service node instance (one instance of a server 312 of the plurality of servers 312 is send those requests to the first particular load balancer driver (see the combination in below). Also see [0058] each node can also run a second application to aid in load balancing and scalability of the Notes sever. For example, the application may include a Helix participant library.  The Helix participant library can, for example, aid in listening to state changes in nodes and dropping and acquiring regions (acquiring a region means that the node assumes responsibility for serving requests for a particular set of Notes, and dropping that region means losing that responsibility). Note: run a second application comprising Helix participant library that listen and dropping and acquiring regions also teach initiating a first listener task that is configured to examine requests).
Porter teaches a server may be a load balancer driver ([0031] some servers 320 may be caching devices, proxy devices, or intermediary network devices (devices 110). Ansel teaches send the request to the service node instance (one instance of a server 312). The combination of Porter and Ansel teaches send the request to the service node instance (one instance of a server 312 of the plurality of servers 312 is send those requests to the second particular load balancer driver.
For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/NORMIN ABEDIN/           Primary Examiner, Art Unit 2449                                                                                                                                                                                             

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449